 In. the, MatterofAMERICAN TOOL WORKS COMPANYandPATTERN"MAKERS' LEAGUE OF NORTH AMERICA, A. F. OF L.Case No. 9-R-1570.-Decided November 20, 1944Mr. Cornelius J. Petzhold,of Cincinnati, Ohio, for the Company.-_Mr.Mr. C. D. Madigan, ofCleveland, Ohio andMr. George J. Lanser,of St. Bernard, Ohio, for the Pattern Makers.Mr. Waldo Stager,of Cincinnati, Ohio, for the UE.h1t.,,.Ren Grodsky,of coiih el:to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Pattern Maker's League of NorthAmerica, A. F. of L., herein called the Pattern Makers, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of American Tool Works Company, Cincinnati,Ohio, herein called the Company, the National Labor Relations BoardIiivided for an appropriate hearing upon due notice before, LouisS. Penfield, Trial Examiner.Said hearing was held at Cincinnati,Ohio, on October 16, 1944.The Company, the Pattern Makers, andthe United Electrical, Radio and Machine Workers of America,C. I. 0., herein called the UE, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to.file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Tool Works Company is an Ohio corporation with itsoffide59 N. L. R. B., No. 81. LL404 AMERICAN TOOL WORKS COMPANY405engaged-in the manufacture of machine tools.During the year 1943its purchases of raw materials, consisting principally of steel and cast-iron, were in excess of $1,000,000, over 25 percent of which was shippedto the plant from points outside the State of Ohio.During the sameperiod the Company manufactured finished products valued yin ,excessof $2,000,000, of which approximately 80 percent was shipped from theCompany's plant to points outside the State of Ohio.The Company admits for the purposes of this proceeding, and wefind, that it is engaged in commerce within the meaning of the Na-tional Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPattern Makers'League of North America,affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.,United Electrical,Radio and MachineWorkersof America, af-filiated with the Congress of Industrial Organizations,is a labor or-ganization,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about August 18, 1944, the Pattern Makers orally requestedthat the Company recognize it as the representative of the employeesin the Company's pattern shop but the Company refused to do so be-cause of an existing contract with the UE.The contract in question, containing an automatic renewal clause,was entered into, on June 18, 1943, for an initial, term of 1 year.Theoperation of the automatic renewal clause was stayed in 1944 by timelynotice given by the UE to -the Company of its desire to open the con-tract for negotiation.Subsequently, the Regional War Labor Boardfor the Fifth Region by Directive Order dated August 14, 1944, di-rected the parties to continue the contract in effect pending consum-mation of a new agreement.-The UE urges that a bar exists to this proceeding because the Pat-tern Makers did not make its claim to representation until after theDirective Order of August 14. Inasmuch as the contract of June 18,1943, was terminated on June 18, 1944, and cannot, in itself, precludea present determination of representatives, this contentionassumesthat the doctrine of theAllis Chalmerscase 1 is applicable because ofthe proceedings before another governmental agency.The UE wasdesignated in October 1942 by a Regional Director of the Board asthe bargaining representative of employees of the Company as theresult of a consent election.The Company and the UE thereafter150 N. L.R. B. 306. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDentered, into the agreement of June 18, 1943, and the UE -thereby se-cured for the employees it represented substantial collective bargain-ing benefits.It is clear, therefore, that the UE was not a newly recog-nized or newly, certified union at the time of the War Labor Board.proceedings and that it secured for the employees it represented thebenefits of collective bargaining.The mere facts that a governmentalprocedure has been invoked is not sufficient to delay an immediatedetermination of representatives.2Consequently, we find that thereis no bar to the instant proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Pattern Makers represents a substantial numberof employees in the unit alleged to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. `THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVES,The Pattern Makers seeks a unit comprising all pattern makers andpattern makers' apprentices employed in the Company's pattern shop,excluding supervisory employees.The UE contends that this unit isnot appropriate and that the only appropriate unit is a plant unit em-bracing all production and maintenance employees.The Company'sposition is neutral, but it questions the inclusion of one employee, RayBohenenkamp, whom the Pattern Makers desires to include in, theproposed unit.The pattern shop is separated from the other production and main-tenance departments in the plant. It is on the same floor as the Com-pany's general offices, drafting department, and tool storage depart-ment;For a number of years no other manufacturing activity hasbeen performed on this floor but pattern making.When patterns arecompleted, they are sent to outside foundries to be used in makingcastings, since the Company does not operate a foundry.Accord-ingly, the pattern makers have no direct contact with other productionworkers..The pattern makers involved in this proceeding do similar work topattern makers in pattern shops generally.We have had many oc-casions to consider such work and have found that it is work demand-ing the highest skill and that pattern makers form a clearly delineatedcraft.The record herein discloses that several of the pattern makers2 Afatter of Fort Dodge Creamery Company,53 N. L.R B 928.'The Field Examiner reported that the Pattern Makers,submitted six dues records ;that the names of five persons appearing on the dues records were listed on the Company'spay roll of September 2, 1944,which contained the names of six employees in the allegedappropriate unit.The UE claims an interest in this proceeding by reason of the 1943contract mentioned above. AMERICAN TOOL WORKS COMPANY407have maintained-their membership in the Pattern Makers continuouslysince 1937, that none of them is or has been a member of the UE, andthat,none sought UE representation in collective bargaining matters.Prior to 1937 the Company recognized no bargaining representa-tive.In that year the Company accorded to the Steel Workers Or-ganizing Committee, herein called the SWOC, informal recognitionfor its members only.As a result of the SWOC's bargaining, therewere two increases in wages, one of 3 cents and the other 2 cents, whichthe employees of the pattern shop received as well as all other produc-tion and maintenance workers.There were no further general wageincreases until November 1941. In 1938 the SWOC secured furtherconcessions from the Company in the form of a vacation policy andovertime provisions.Thereafter, no bargaining representative pre-senteditself to the Company until the UE, as a result of the -1942 elec-tion noted above, was designated by the Regional Director as the bar-gaining representative of all production and maintenance employees,including employees in the pattern shop.4The pattern-shop em-ployees voted with the other production and maintenance workers atthis election and were later represented by the UE in the negotiationsbetween the UE and the Company which resulted, in January 1944,in a plant-wide job evaluation and wage adjustment, retroactive toDecember 1943.While the job evaluation was in progress the pattern-shop employees composed and transmitted a letter to the managementrelating to their status, and it appears that they considered that theirsubsequent wage adjustment in January 1944 was, in part at least, dueto this letter.Pattern-shop employees testified that they bargained directly withtheir foreman for wage increases and, with reference to grievances,that they did not elect a shop steward in accordance with the pro-visions of the UE contract of 1943.There is no evidence that theyever availed themselves of the grievance machinery provided for bythe contract.None of the pattern makers is a member of the UE.In addition to the plant-wide wage increases under the SWOC's 1937agreement and the UE's 1943 contract, the pattern makers receiveda 5-cent per hour increase on October 26, 1940, and another 5-cent in-crease on November 16, 1941, the latter being a plant-wide increasegranted by the Company. The Company's works manager stated,with regard to the October 1940 increase, that it was a merit increasegranted to employees of the pattern shop.When the other employeesengaged in a strike in December 1943, the pattern-shop employees didnot participate, nor were they requested to participate.The UE contends that, in view of the fact that the history of col-lective bargaining on behalf of the Company's employees has been'The PatternMakers was not aparty tothis proceeding. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDbased upon a plant unit since 1937, the Pattern Makers is foreclosedfrom coming forward and claiming a smaller unit at this late date.The UE further contends that it has bargained on behalf of the pat-tern-shop employees and that they received wage increases and in-creased vacation periods as a result of its dealings with the Company.The pattern-shop employees are a highly skilled craft group which,unit.In the present case, except for their participation in the 1942election, the pattern shop employees have not shown any unity ofinterest or action with the other production employees.On the con-trary, they have continued, even during the period that the UE's 1943contract has been in effect, to bargain with the Company in the samemanner asbefore.Even the January 1944 wage increase was grantedunder circumstances which could readily have led them to believe thatit had been secured, in part at least, through their own efforts.Degspite the UE's contention, there is no extensive history of effectiveplant-wide collective bargaining.The informal recognition of SWOCin 1937 was limited only to SWOC's members. The first and onlyeffective plant-wide agreement was the UE's agreement of June 18,1943:This agreement is of such recent date that it cannot, under thecircumstances be construed to foreclose a present determination thatthe craft unit herein sought may be appropriate.We are of the opinion that the employees of the pattern shop havenot forfeited any right they may have had to bargain separately.Thefollowing factors tend to favor a finding that a separate unit of pat-tern makers is appropriate : there is only a relatively recent history ofeffective collective bargaining on a plant basis; the pattern makerscomprise a unique, highly skilled craft; a number of the patternmakers maintained their membership in the Pattern Makers both be-fore and after the'advent of the UE; bargaining by employees of thepattern shop .has at all times followed the same procedure, namely,,with the pattern-shop foreman; and none of the pattern makers becamemembers of the UE or sought representation through the UE 5Onthe other hand, they could be included in the existing comprehensiveunit.Accordingly, we shall make no final determination at this timeof the appropriate unit, but shall proceed as hereinafter indicated,The, Company urges that Bohenenkamp, who is classified as an as-sistant foreman, is a supervisory employee, and should therefore beexcluded.The Pattern Makers contends that Bohenenkamp works fulltime as a pattern maker and should be included.The pattern shopis in charge of a foreman who is paid on a salary basis, does no patternmaking and possesses full supervisory authority over the six other'SeeMatter ofGeneral Electric Company(LynnRiverWorksandEverett Plant),58N. L. R.B.57. AMERICAN TOOL WORKS COMPANY`-409 ,pattern-shop employees.He spends about 35 percent of his time awayfrom the shop on other duties.Normally, he lays out and assignsjobs before he leaves' and there is rarely any further need for super-vision.as all but one of the men have been with the Company20 yearsor more and need'little instruction or supervision in carrying--out theirassignments:Prior to 1938 an employee named Dietz -was the -oldestpattern-shop employee apart from the foreman.As the oldest hereceived a higher rate of pay and, in the absence of the foreman, madeassignments and gave instructions to the others. In 1938 Dietz diedand Bohenenkamp, the next oldest employee, became his successor.Bohenenkamp spends over 99 percent of his time making patterns andhas but little occasion to assign work or give instructions.He is paida higher rate than other pattern makers.Although the Companystates that Bohenenkamp has authority to change the status of em-ployees in the pattern shop, there is no evidence that this authoritywas ever exercised.In view of the small size,of the pattern;shop addthe long tenure of most of its employees, it is obvious that such au-'thority as is vested in Bohenenkamp is nominal in character.Theforeman has intimate knowledge of the capabilities and qualificationsof all the employees in the pattern shop and it is unlikely that anysubordinate would have truly effective power to affect the status ofsuch employees.We are of the opinion that Bohenenkamp's dutiesare not supervisory and we shall include him.As noted above, we shall make no final determination at this timeof the appropriate unit.We shall direct that an election by secret,ballot be conducted- amohg all the Company's pattern ' makers andpattern makers' apprentices, including the assistant foreman of thepattern shop 6 but excluding the foreman of the pattern shop andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status,.of em-ployees, or effectively recommend such changes, who were-employedduring the' pay-roll period immediately preceding the date of theDirection of Election' herein, subject to the limitations and additionsset forth therein.'Upon the results of the election will depend, inpart, our determination of the appropriate unit. If a majority ofemployees in this voting group select the Pattern Makers as theirbargaining representative, they will have thereby indicated theirdesire to constitute a separate appropriate bargaining unit. If, how-ever, a majority of these employees choose the UE, then they willhave thereby indicated their desire to be part of the established pro-duction and maintenance unit.Bohenenkamp.The Pattern Makers and the UE desire to appear on the ballot as their names are setforth in the Direction of Election. 410-DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF'ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations-=Board by Section 9 (c) of the National, Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDmFEu n that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American ToolWorks Company, Cincinnati, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, See*tions 10 and 11, of said Rules-and Regulations, among the em-ployees in the voting group set forth in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in 'the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by PatternMakers' League of North America, A. F. of L., or by United Electrical,Radio and Machine Workers of America, Local 766, C. I. 0., for thepurposes of collective bargaining, or by neither.